Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 1, 11-17, 19-20, 25, 28-36 are pending in this application.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11-17, 19-20, 25, 28-36  (including claims dependent thereon and claims that relate back to independent and dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	(a)  Claims 1, 11-17, 19-20, 25, 28-36  recite the term “derivative”, which implies more than what is being positively recited.  The term "derivative" can include any or all organic compounds derived from the core structure, and thus, it is unclear what is included or excluded.  Examiner suggests deleting the term in all claims.
(b) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for reciting “polymer capable of forming  inclusively. Thus, the claim 1 extremely broad.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11-17, 19-20, 25, 28-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ridden et al. (WO2017/006112, which corresponds to US Pub 20180193281).
This reference discloses compositions comprising a polymer capable of forming nanoparticles and terbinafine, methods for treating fungal infections with said composition, and devices for administering the compositions of Applicant’s on pages 1-9.  (See Abstract, and Tables A and B).  These compositions, methods and devices read on the instant claim.  Since this reference teaches the exact compositions, methods and devices, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11-17, 19-20, 25, 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ridden et al. (WO2017/006112, which corresponds to US Pub 20180193281) in view of Mallard (2011/073395).
Applicants claim a composition comprising a polymer capable of forming nanoparticles and terbinafine, methods for treating fungal infections with said composition and devices for administering the composition.
Ridden does not disclosed the composition having a dosage to an infected area in the rage of 5µg-50µg of terbinafine.
Mallard teaches that monodose terbinafine at a dose of 100 results that an improved penetration into the nail for a PHMB polymer nanoparticle formulation of terbinafine is not obtained, i.e., results without incorporation into PHMB.  
	It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Ridden and Mallard. One skilled in the art looking for an alternative to improve efficient treatment of fungal infections (i.e., nail mycosid and athlete’s foot) would be motivated to use lower does for terbinafine incorporated into PHMB, to improve the In re Payne, 203 USPQ 245(CCPA 1979).  
Since Applicant’s claims are prima facie obvious in view of the teachings of these reference, Applicant’s claims are obvious, and therefore, rejected under 35 U.S.C. 103.
Conclusion
Claims 1, 11-17, 19-20, 25, 28-36 are pending in this application. Claims 1, 11-17, 19-20, 25, 28-36 are rejected. No claims are allowed.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL V WARD/           Primary Examiner, Art Unit 1624